OFFICE OFIHE   AT70RNEY     GENERALOFTE-
                                   AUSTIN



e-    0. MANN
.-am-




          Boaqvible T. 0. Booth
          State 'Voterlnuian
          Ll?adtoak sanitary CQlaEiSSlQn
          ?oxt Worth, Texas
          Bear Sir:                            Opiaioa Ro. 0-*S;e
                                               Rwr 1l a written permit la
                                               given to a'periion~wbioh‘wfll
                                               peqlt the iwgortationef
                                               Ziv88took into the State Ot
                                               Tex88 from.othtir8tate8 ,apoa
                                               whloh the Llterrtook5aaitaxy
                                               Camtlsolon ha8 phtid .a quu8a~
                                                     and aaeh.peraon, attu
                                               t!l!l~,
                                                            th4~stats 0r ~0888,
                                               We8."J"8qo ;oaqp4 wlth+hm pta-
                                               mmu:-or        the p8rmit 02 tba
                                               0th~ r~oir01~~8         or th8 W-
                                      .        ranWite';.w ii a paraoa Sqwrts
                                               LiW,8toak ti vioht%0n       af the .
                                               ~q~%6In.@nt8     of the warantino,
                                               vroqldit b8 legal r0r a lff en-
                                               roraement orrioer     in the state
                                               0r Texae to rile a aomplalnt,
                                               exxut and proveauta rash a
                                               p8r8OI3Ma W0Ui.ath8 peMity-
                                               ror rfolating thi qouantine,
                                               e8.pTot%O(L   in 800. 4     fI.B.
                                              ;.76,be the lt3sg81 peaa   i t?   iOr
                                              ~ruoh l violation?
HaaorablaT. 0. ~ml&, page 2


         **All qu8raati.Mnotloer 8hall atate the re-
    quirmmafi8 and re8trlatlonr unau Whloh livestook
    oan ba permittad to antar the Stata 0r Texas or to
    be 8t0vea from any quarantlmd plaosa: or fs tha
    8eriOlUW388 Or the di8saM 18 S\lOhthat laovemsntsOr
    8uoh llw8took shotid  not be permlttod, thea ana la
    that went 88id quarantlnm ahall 8t8te this ra0t.t
         "Th8 qW8tiOE rhloh i8 a88irud t0 be an8WrOb 18,
    in th8 evant ttmt a written ponnlt is given to a per8011
    whloh will QernLt the inlportatlon0r llrsetook into the
    St8w of Texas from other atat.8, up~nwhlah thls Gom-
    mlrslan5s plaoea .a quarantlna, 8uoh quarantim ra-
    quiring a WritJtM pen&t from this Comaiselon,~ or $n
    addition a wrltt8n perdt and a health oertiiioat8
               that the zequlrmanta of the quarantine han
              led alth, aul suah person, arQ8r enter&kg the
    8tak or T0xa8 a089 not ocmpry wfth the prorfrlom or '
    the gw~~if or iW   other r8qulrement8 oithe quex8ntlne,
    or lr a person ~isportalire8took Sn rlola.tion,0rths ro-
    qulremwtr of the q\rarantl.im~would it bo 186al rdr a
    lw~eiuorowent   orrioor   in the state   or   T0r1mto rila
   a ooqplaiat, 8rrert ana pro8eeutw ftloha per8odaad
   would the panalt ror +iol8ting the quuantlw, a8 pro-
   edgd far IcSeg F Ian 4,of thfr 8ame Aot, bo the 1-1
   pen8lff ror suoh 8 vlolatloa.
                       0 oi ~thls8ElW AOt, &at@8
              F'SOot;lon                          that 8tOObT
   or rem e sattla, or oattle, aheop and hop billed end
   8 hbp? 8 for ~618fe          @laa&taZ pltrp#es, still bo ad- ,;:
   mlttW’~iiito      the State of Texa8 without o.@rti.floetlOn,
   treatment v8oqdn4tlon         or.teat-  ana Seotlon 10 or
   thl8 8am&at,         8~tetS8 the mamar in rhlah soch'~lirr-
   atoak 8htBllbe 8OOOrd.d the (IeMgnatlonOf inBW6i8t*
   r1arrgfiter.
      ‘. bn fha pttat,poaoo .~flwrr have attEmPt to an-
   iprob the laus br thlr 08anni8~1an In ra8paot l  mabiallt
   to dm~etldak 8&SaghtOr ho@ arId0V.n -U&      tha tZ'UOhr@
   h~~,alttea   #t&WMt8     rhloh are made oat of OOWH,,
   ~~f$#msolVnr,tb8t 8Ud ho&r'are r0r lmmedlateola86htu.
   $bsf ~do.Wt take them to a elatxghterinpOeteb~abPcmt~
   but take Oh-So   oae of the nuBWWIS AU6ti~~.8s108    POW
tionoraDLeT. 0. BOOtkl,Page 9


     OpOl’Rting   in Tb’lB8, Wbr. the iatk¶titJ Of the hogs,
     Of 9OuTB9, UO lO8t. Ina8muoh aa the written 8tats-
     mmt 0r the driver18 all that is,neee8sary, be may
     nmko puoh s$atwmb,r on nags, whleh are obviously
     not or lmmdlato 8laughtar type, and evade athar raqulre-
     mants 0r hog8 in that manner and it is pbj8ioallv In-
     poulble ror looal paaoe oSrloar8 or amployaoa of the
     VetulBUy       l&paTtiMnt of the Llve8tOOk Benltaw Chm-
     ml88lon, to frail the80 truaka to the point where the
     aad        6r0 aiop008a or."
          Howe     Bill HO. 76,   Aote     lQi29,   41st Leg., &!It~C.S.,
18 set forth ia Vexnon~a Aanotated Penal Code aa Artlolo 16ESb.

           Seotlon 1.09 Artlolp lW5b. 8upra, authorlzaeithe liv8-
8took Maltarf ao!nml88lon~otthl8 State to establish quarantlner'
agaizlnstother ,State8, tsrrltox%6s, ror8ign OOURtrie8 and portlom
thereof winawitr raid ocmini88ion asoer8ain8 or la lnforaikdthat
say 0r tne dlmaerr meDtiunea ia &e AOt ertbt t&rein ard to
lrtabli8h qaorantin~d~rlthin the St&t8 oi Texns, al80 oOantlo8, -
dl8trlota,area* pr8mW)a, labr, pasture*, lots,,ransho#; fammj
titidr, TaPgO8,,$hCWl&htltb8, buildiiL&8,baraa,, 6kble8,'btook-
yud pen8 and other p~oo8'when8rer      said qoapiedlonlwuta ia a
that any or eafdc’d18eaeis or the a&sno~er of t~rion         there-
Or Wilt i&3 GUI tit:8aid phi@+8 0r WO&, tiny Or Uid ‘lhMt430ke~
tbm*stioau&m ra,or df+rmrtlorods;      or that an$ 0r raid plaoo8,
lin-8tO&, tteas;iiJt$O  aliina18OX doamstlo fWlq'U0   WPO8.d to
einyci bald dl8eram or ~80 the $y?m~ ar agonoy Of txMd8d04
or any or 8aGl dirsilaed.
                                         \,.   :”
          Swtlon  B,of Arti& l6~5bi.8u~ra,'pre8crrlbssthe Inan-
starln whluh ndScm8  Of qtWantin~8 e@iabl,i8hebby the l~~estook
eanltafy 'aaumls~lan&all ba given.
         seoti& 4 0r'Artfale Wesb, supra, anmng other thing8
providei>&II
           offeiv$:thatif any f#;i8oq, firm or aorporatloa   .
shau in sap man&r move or transport sny oattle; hor8d8, mu188,
etO, into ~@e stats or Term -many      state,.,territoryor r0reieP
oountry agafm!&~&h     a qu8ranfJlneFe e8tablirhd by the lit+
stook 8nnltnlg 00@%88iOa ?aae a0y pr0~18icin 0r the Aot, or rrw
eny quarantinea pas*:or anf+tasup.,,terrltoryor r0rOiga aouatv
a(caln6ttit-h )iaqtm$antiPe l&establd.8hqd.by the llre8took lraniL
tictry
     O~&ICE      tina*,any proi’qon ‘,i the Aot, 8haZ.l50 Sned
                                  "',_L,
            9;;.                       I: "
                       \r
 Honorable T. 0. Booth, Page 4


 not 108s than $26.00 per head nor more than $100.00 per head ror
 aaoh bsad Of 8uoh litiertook,dolnrstiaanisa18 Or d02Db8tiOfOUi8
 rhloh are In arw mnuu traasmorted or aored by 8ai6 DUML
 rira or oorporatloa    In violation    0r 8ald quaraitlne, inib
 sai4 livs8took. dome8tlo animals or dOUW8tlO m3.8 arTGG&-
pansea by a written oartlrioat8 or written ~8rmit from the tire-
 8took sanitary ooti88lon of Texas or a mrlrittan         oertlflaata or
 wrltka permit from a vetarlnarlan or other Tbpre8entatiqa 8u-
 thOTir;O&by 861& OOBEt881OA t0 i.88Ue the 8ama. This lOtiw
 @eation 4) make8 it a penal Ofr8Iilre      ror any person, rinz or
oorporatloi totralrrpotf;or move into this State in-any manner
dom8tlo animels or domestlo fouls, eta., iron            t&e Stats or a
 territory uhloh Is quuentlned unless said person, firm or
corporation obtains a written oartlrioata or written permit frsla
tb llnatoak mnlt8ry oomml8~8laror a written permit rr0pl a
 vetuimrl6in or other tqnW8ntatlw           authorlmd by mid oom-
mlS8lont0     b8tn tho.W,whiuh          $8 to aooompangtb6 dcsutia
a-18      or doM8tiO ra8       or lln8took transportad or aWe,
 inanymannar,into      thla State. Utar        tlm writtanoartirieate
or @wmlt ln obklned from the aommbaion QT It8 autlurlrd
a@at,.,appUed~       SOOtiw 4 d-8 not prOvld9 that a tlOl.dl~
eith~~itIXtUgrOri81OASOftbB             OUtifiMtO    OX pUBit8lla~
be 8 pa81 0rrmi       ur prwm        8ny penalty ror th8 viol8tion
ot tla   Mmo.    Bowwor,it     any per80~,rlrm or oorporatlon should
tZSA8QOT$ or IPOW) in 8ny mar,           llvastook, ato., into thle
8tata frem a qaarsntin8d axe8 without        obtaining the rrittoa
aortiti’oataor    parrit, th& Saotlon 4 would b8 appllaabka and
the p&ywronld ~&a 8ubjaet to proseoution unbox! said Seotion.
And hsy per&on *ho I8 generally qualitled to make a complaint
oorrldfl& a *inplaint egrlnrt the petty or parties violating
the pmvi8ionr aad~aafpeaos 0rri0u 00ola legalLy arrest the
partla8 SO r,lolatingthe sa&d 8eotlon and prosroution             oould ba
imtltutod and oarriod on as .Sn other ordinary misd6moanor oase&
          motion 9 or Artlolo LSSb,    supre, 8mongother thin@,
prorider in ers60t, that lt~sballbe unlawful for any pu8on,
i+rm or'aorporatioa-W 8hip,.drlve.,haul, eta., Or othami8a
mote #raP any ltat4, turltoxy   or fore&p oouatry Into a ay
otity         State ot Texas; or tar any railroad aompany or
       iri,t.he
Oth;fZ'      oarrier tq hati, ship Or tran6poti Pinto any OatY
      ~01~4011
U,t&$ ate    oi Texa8 16roiaany 8tat0, eta.; Bn oattla, hOTUa8,
mu&S, ate.* eraept.dS'~~Y?OVithd ia the AQt, UDK98 bne
                                                    .. BEIM
ariiao@@agied by a health aertlfloata isaud by a veterinarian

                           - _.
Honorable T. a; Booth, Page 5


~euthorlaed
          by or reoogulaedby the llveatoekamItary OQPI
mission on a health Oertifloate form preaorlbe4 in ths rulea
an4 regulations of aaI40fnm18810n.   Howmer, thla aeetI0n
provider that:
           %tooker or range ohttls, an4 oattls ard
      ahaep and hoga billed an4 ahIpped.ior InmedIate
      slaughter pu.rpoaeashall be s4mItte4 to the State
      of T8xaa without oertilioation, treatment, raooi-
      nation or teatlng.*
          Seotlon 10 01 the abore mentioned statute, provider
In effeot that llreatook ahall,aot be oonaI4en4 aa bllleb or
shipped 0r lntendsd far imtediate alaughter purpoaea unleaa ther
are hadled in aooor4ame with the ruleran4 ~egulaflona of tha
llveatook   aanltary   oo+aiaalon
                                an4 aeocaapanIe(l
                                             ,by a t@ttbn               .
statement or-th* raet.mhom      on the war-bill      or’biu-&-lablng~        ’
efpreaa ahlpping papers, cm ir haaleU :by trneb           or other ~rehlalea~
the 4rlver ahall h#      in hIa.poaaeaafon     a written #tattint of
this iaott Oattle shall not be oenaldere8~atooker           or .gw@e oattla
if thety’m? Ww’er      breeding oattlb br ixuWMe4           OattLe.nor
ii they are Intezidbd rormuk     purpeaed.      0bnaI&ring      Seotlon 9,
aupra, It la apparent that~it Ia i rlofLatlonot~aal.4Seotlon .
rJmn any llreatwk aa pstitloned~thereinare br'oqghtInto th%a
State without first obtainlug a health oertifioate in the manner
preaorlbe4 therein Ml888 tlm liteatook brought           %nto the at&b
are aitookeror range oattle en4 oattle       an4 aheop an4 h0@             -
billed On4 shipped for hdl8tb        Olatyhter    purpomr, rprd
person vIol.atingthe protfalonirof Secltlan9 MJ bb prbaebu           “i. 6
thereun4er. ~where liveatookare brought Into thlaatatbfor .
Imediate .alaughterpurpeaea     rithout oertlfleation,         ti-eatment,
vaooinatfon   or:,teatlng aa require4 by aaldSeetlea9 an4 the
person 80 bringing eel4 llreat0Ok Into this 8tat8 h88 a ray-
bill or bQ&oot-lading,     sxpreaa ahipping papera, or ii hauled
by traokebr athOr iehiolea the party haa ia hla peaaeaaIaa a
written   crtate+mt'q?this fret aad the animals are not taken to
a alatlghte@ng ,eatablishnsnf In oomplianoe with ths abeve men-
tloneasot, thensuch partlea would be aubjeot to'pro8eOut%0n
under seetlon9        WlngIng ~aal4 lltsstcwk,       et&,    inte Chia
stat0 nlthotlt~~r     emplrlng with the mne with reiererPOefo
aeouring +~beailth aertIfIoate   underthe terma ot the atal&%
          xii thiq emneotien, we also 4Ireot your attentLon  to
sootion 26 ~?,~ArticlfslW$b whlah provl4ea In effaot that
whenever any~2,fre&;topk, e&lnea or fowls aro move4 or permitted
to move Int0~the 6tate of $0~8~ In violation of any quarantInO
Honorable   T. 0. Booth, Page 6



catabllahe4under any prodalon o? the Aof or any other llreatoek
sanitarylea or In violationof any prorlslonof tlm aot or or
any llrertooksanitarylaw are monovadfrom eny plsoe In the State
of Texas in rloletlonof .anyquImsfti8 eatablIahe4under the
Aot, it ahall be the duty of-t& llreatodksanitaryoomlaeion
to quarantinema14 llv*atook ets~., w&never ?ounU an4 enforoo
said quarantineuntil maid livestookhas been properlytroateb
or vaoolnatsdor teuted,4Ippa4 or otherwlas4lapoas4of am may
be provl404 ?or in ths rules an4 regulations of the livestook
sanitaryooxaisaion,
            It will l~'Y&ther   note&, t&t   Seotlon 27 of the abovd
mentionedAot provldoithst any oltlz8nof the Statemay bring
an InJunotIon &it to pnforoe any of the prOVisloll8of the sot
or te restrainthe tbriCBtene4    IliolatXbnof any of the prOviSiQn8
of the A&an4 the oour@ uy hsrdn dotermlne~,aaldinjtrnotl~
elthbr ia .r~oatIqq or tegm the,    an4 ?ully 4lepotm of all Iaauoa
Involve4in~ralb~indunet'ion   an4 suit eitherIn taoatlona'rtern
the, uhefherernotthe iranmIs a rba$rainingormadlatory In-
)unotI~,~pr@4ti     reaionciblenotloe is given to the 49ienbant
wnlar t,he~Wrbatlon  of the oourt,where mhndatqy ~unethn        ia
sought.                                                             .
           Truad$g that the ?oregoing?illyaxuiue~your inquiry,
we are

                                             To&a   rary t&y
                                        ATTOIWY     OBBEBAL OF THEA8


                                        BY (..I     Ar4exlWllllalm
                                                          Amafmthut




APPRO-?EDOOT. 86, 194L                   APPROVED
(e) arov~r~sa.lera                       OpinionOonailttee
First Aeelatant qttorneydsnexal          .Bp RW.?. ohairqran